                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION

HELEN L. SKINNER,                            2:18-CV-10248-TGB

                  Plaintiff,

                                                    ORDER
     vs.

ION MEDIA NETWORKS, INC.,               HONORABLE TERRENCE G.
                                               BERG
                  Defendant.

                        ORDER OF DISMISSAL

     The Court was notified that the parties had reached a resolution

in this matter.

     Accordingly, it is ORDERED that the Complaint is DISMISSED

WITH PREJUDICE. The Court retains jurisdiction over this matter

to enforce the terms of the settlement agreement. See, e.g., Moore v.

United States Postal Serv., 369 Fed. App’x 712 (6th Cir. 2010).

     DATED this 23rd day of July, 2019.

                                 BY THE COURT:

                                 /s/Terrence G. Berg
                                 TERRENCE G. BERG
                                 United States District Judge
